Title: To George Washington from Levinus Clarkson, 6 April 1789
From: Clarkson, Levinus
To: Washington, George



Sr
New Brunswick St. New Jersey 6th Aprill 1789

Should your Excey find by a mature investigation of the subscriber character, during the late War, & Life past to merrit an office under the United States, for wc. information I refer your Excy to Govr Livingston Honr Wm Paterson, Ralph Izard, Pierce Butler, Robt Morris, Jno. Jay, Doctor Samuel Johnson, & Chancelor Livingston & other⟨s.⟩ It will afford relief to a numirous family who have suffered considerably by the late glorious revilution—That it may meet wth your Exceys Approbation is the sincear wish off—Your Exy Most Obediant & Hume Sert

Levs Clarkson

